Citation Nr: 1718783	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) as aggravated by service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from January 1980 to April 1980 and on active duty from February 2003 to May 2004.  The Veteran had additional service for many years with the National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded the case in December 2014, September 2015, and June 2016 for further development.

The case has since returned to the Board for appellate action.

In June 2016, the Board denied the Veteran's claim for service connection for OSA on a direct basis and as caused by a service-connected disability.  The issue of service connection for OSA as aggravated by a service-connected disability was remanded for further development.  This issue has now returned to the Board, and is the only remaining theory of entitlement on appeal.


FINDING OF FACT

The evidence of record does not show that OSA has been aggravated by service-connected PTSD.


CONCLUSION OF LAW

OSA was not aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claim on three occasions for additional development.

The Board remanded the claim in December 2014, directing the RO to schedule a VA examination and obtain VA treatment records.  VA treatment records were associated with the claims file and a VA examination was obtained in May 2015.  The Board remanded the claim in September 2015, directing the RO to send the Veteran a notice letter addressing the criteria for substantiating a service connection claim for a sleep disorder secondary to PTSD, obtain VA treatment records, and obtain an addendum to the May 2015 VA examination.  Notice was provided in October 2015 and VA treatment records were associated.  In December 2015, the Veteran was afforded a VA examination.  The Board remanded the claim in June 2016, directing the RO to obtain an addendum to the December 2015 examination.  As will be discussed below, the June 2016 supplemental medical opinion fully complied with the Board's remand instructions.  Thus, the Board finds substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) the information and medical or lay evidence that is necessary to substantiate the claim; (2) the portion of the information and evidence that VA will obtain; and (3) the portion of the information that the claimant is to provide.  38 U.S.C.A. § 5103(a) (West 2014);  38 C.F.R. § 3.159(b) (2016).

The RO provided pre-adjudication notice, by letter, in December 2009.  In addition, the RO sent a notice letter to the Veteran in October 2015, addressing the criteria for substantiating a service connection claim for a sleep disorder secondary to PTSD.  The Board finds that VA has fulfilled its duty to notify the Veteran. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  In the June 2016 addendum opinion, the VA examiner reviewed the Board's remand instructions, the Veteran's claims file, his medical history, and his lay statements.  The examiner opined that it is not at least as likely as not that the Veteran's OSA is aggravated by his service-connected PTSD.

The Board finds that this addendum is adequate, and an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation of the claimed disability will be a fully informed one.'").

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.




III.  Entitlement to Service Connection

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014);  38 C.F.R. § 3.303(a) (2016).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.").  Additionally, service connection may be established by the degree of disability resulting from aggravation of nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014);  38 C.F.R. § 3.303(a) (2016).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis of nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469-70.

To deny a claim for benefits on its merits, the preponderance of evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


Factual Background

The Veteran is seeking service connection for OSA as aggravated by service-connected PTSD.  As set forth in his November 2009 claim for compensation, January 2010 statement is support of claim, October 2011 notice of disagreement, the Veteran contends that he did not experience sleep issues until he was deployed to Iraq in 2003.  The Veteran states that sleep problems surfaced after he returned, and these problems impact his work and level of stress.  As previously discussed above, service connection for OSA on a direct basis, as well as service connection for OSA as caused by PTSD, were denied in the June 2016 Board decision.  The discussion below will focus on whether service connection for OSA as aggravated by PTSD is warranted.

An examination was conducted by VA in December 2015.  The examiner opined that the mild OSA was less likely than not caused or aggravated by the Veteran's service-connected PTSD.  The examiner based the opinion upon a review of current medical literature which shows no evidence that PTSD is a risk factor for the development of OSA.  Moreover, the examiner noted that service connection for insomnia had already been established as being a manifestation of the Veteran's PTSD.

In June 2016, the examiner who conducted the December 2015 VA examination provided an addendum opinion.  The examiner described the baseline severity of the Veteran's OSA as mild prior to the diagnosis of PTSD in May 2015.  The examiner provided the date and nature of medical evidence used to provide the baseline, namely a September 7, 2005 Sleep Study.  The examiner also reported that the Veteran had a second Sleep Study on December 16, 2015 that clearly demonstrated that there was no objective evidence to find that the Veteran's OSA has been worsened or aggravated by service-connected PTSD.

Analysis

Given that the Veteran's September 2005 and December 2015 VA Sleep Studies show a diagnosis of mild OSA, the required element of a current disability is met.  
As discussed above, secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service-connected; and (3) competent evidence that the already service-connected disability caused or aggravated the disability for which service connection is sought.  Additionally, service connection may be established by the degree of disability resulting from aggravation of nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2016); see also Allen, 7 Vet. App.at 448 (1995).

When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's OSA as aggravated by service-connected PTSD is not warranted.

Although the Veteran has maintained that his OSA should be considered as aggravated by his PTSD, this assertion is inconsistent with the other more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the December 2015 VA examination as supplemented by the June 2016 VA opinion offer the most persuasive evidence regarding the etiology of the Veteran's OSA.

As set forth above, the December 2015 and June 2016 VA examiner opined that the Veteran's OSA was neither caused nor aggravated by the Veteran's service-connected PTSD.  To support the opinions, the examiner stressed in her June 2016 opinion that the September 2005 Sleep Study established a baseline for the severity of the Veteran's OSA.  Based upon the findings of this baseline of mild sleep apnea, the December 2015 Sleep Study did not show an objective worsening of the Veteran's condition.  The Board notes that this finding is highly significant, especially considering that the Veteran was diagnosed with PTSD in May 2015, after the initial sleep study.  A comparison between the 2005 and 2015 studies shows no aggravation.  Therefore, the examiner concluded that there is no objective evidence that the Veteran's OSA has been worsened or aggravated by his service-connected PTSD.  The Board concludes that because the December 2015 examination, as well as the June 2016 opinion, is supported by the most probative evidence of record, and the opinion contained a well-reasoned rationale, the examiner's conclusion is afforded great probative value and is ultimately persuasive.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  However, determining the potential cause(s) of OSA, a disease involving the respiratory system, is beyond the scope of lay observation.  Thus, a determination as to the etiology of the Veteran's OSA is not susceptible of lay opinion and requires specialized training.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his OSA.  See 38 C.F.R. § 3.159(a)(1) (2016) ("Competent medical evidence means evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

In summary, the competent medical opinion of record does not support a finding that the Veteran's service-connected PTSD aggravated his OSA.  Accordingly, the weight of evidence is against a finding that the Veteran's OSA is aggravated by his service-connected PTSD.  As the preponderance of evidence is against the Veteran's claim, the doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for obstructive sleep apnea as aggravated by service-connected posttraumatic stress disorder is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


